Citation Nr: 1328289	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include depression.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to 
February 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2009 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  Jurisdiction over these matters has 
since been transferred to the RO in North Little Rock, 
Arkansas.

The Veteran appeared at a January 2011 hearing before the 
undersigned and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The competent evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently-diagnosed psychiatric disability and service.

2.  The competent evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently-diagnosed hypertension and service.


CONCLUSIONS OF LAW

1.  The Veteran's psychiatric disability was not incurred or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.307, 3.309 (2012).

2.  The Veteran's hypertension was not incurred or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting a decision, there is no 
need to discuss, in detail, every piece of evidence 
submitted by the Veteran or on his behalf.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what the evidence 
shows, or fails to show, on the claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed .  Timberlake v. Gober, 14 
Vet. App. 122 (2000).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained 
in the record.  Every item of evidence does not have the 
same probative value.  When all the evidence is assembled, 
the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duty to Notify and Assist

VA has a duty to notify a Veteran of the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 
C.F.R. § 3.159 (2012).  VA also has a duty to assist 
Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2012).

When VA receives a complete or substantially complete 
application for benefits, it must notify the veteran of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the veteran is 
expected to provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 
2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.326 (2012); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Prior to the initial adjudication of the Veteran's claim, a 
letter dated July 2009 was sent to the Veteran in accordance 
with the duty to notify.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, the July 2009 letter 
informed the Veteran of information and evidence necessary 
to substantiate the claims, information and evidence that VA 
would seek to provide, information and evidence that the 
Veteran was expected to provide, and information regarding 
the process by which initial disability ratings and 
effective dates are established.  The Board finds that the 
duty to notify has been fulfilled, and that no further 
notice is necessary.

With respect to the duty to assist, VA has done everything 
reasonably possible to assist the Veteran with respect to 
his claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2012).  The Veteran's service medical 
records and post-service private medical treatment records 
have been obtained, to the extent available.  

When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Veteran was provided with a VA psychiatric examination 
in August 2010, and an addendum opinion was offered in 
September 2010.  The Veteran received an examination of his 
hypertension in July 2010.  The examiners reviewed the 
Veteran's claims file and past medical history, recorded his 
current complaints, conducted appropriate evaluations, and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board finds 
that those examinations are adequate for the purpose of 
rendering a decision.  38 C.F.R. § 4.2 (2012); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Veteran presented testimony before the undersigned 
Veterans Law Judge at a January 2011 videoconference 
hearing, and a transcript of that hearing is of record.  The 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file, and it 
is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  Therefore, the Board finds that the 
duties to notify and assist have been met, and the Board 
will proceed to a decision.

Presumption of Soundness

There is some suggestion in the evidence of record that the 
Veteran's psychiatric disability and hypertension may have 
pre-existed service.  The Board will therefore discuss the 
presumption of soundness with respect to those disabilities.

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03 
(July 16, 2003).  Only conditions recorded in examination 
reports are to be considered as "noted."  38 U.S.C.A. § 1132 
(West 2002); 38 C.F.R. § 3.304(b) (2012).  A history of pre-
service existence of a condition recorded at the time of 
examination does not constitute a "notation" of the 
condition.  38 C.F.R. § 3.304(b)(1) (2012).  While a history 
of the pre-service existence of conditions recorded at the 
time of examination does not constitute a "notation" of such 
condition, that history is to be considered with all other 
material evidence when determining whether a condition pre-
existed active duty service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 
Vet. App. 503 (1992).  
Turning to whether the Veteran was in sound condition at 
service entrance, the Board observes that the Veteran did 
not self-report any problems relating to either hypertension 
or depression at service entrance.  In the Report of Medical 
Examination completed at service enlistment, the Veteran was 
noted to be psychiatrically normal and no hypertension was 
noted.  In the Veteran's Report of Medical History completed 
at service enlistment, the Veteran denied ever having 
experienced depression or excessive worry or nervous trouble 
of any sort.  The Veteran also denied ever having 
experienced high blood pressure.  In a February 1978 Report 
of Medical Examination, the examiner noted that the Veteran 
was psychiatrically normal, and no hypertension was noted.  
In a February 1978 Report of Medical History, the Veteran 
denied ever having experienced depression or excessive worry 
or nervous trouble of any sort.  In a December 1982 periodic 
examination, the Veteran denied experiencing depression or 
excessive worry, or nervous trouble of any sort.  The 
Veteran denied experiencing high or low blood pressure.  The 
Veteran further indicated that he had never been treated for 
a mental condition.  In a December 1982 Report of Medical 
Examination, the examiner noted that the Veteran was 
psychiatrically normal, and no hypertension was noted.  
Thus, upon review of the evidence of record, the Board finds 
that the presumption of soundness on induction as to mental 
disorders and hypertension attaches.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2012); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1995).  

The Board acknowledges that the Veteran has alleged, for 
example in his January 2011 hearing before the undersigned, 
that he experienced depression and hypertension before entry 
into active duty service.  Despite that allegation, without 
medical evidence demonstrating treatment for either 
hypertension or a psychiatric disorder before military 
service, the Board concludes that there is insufficient 
medical evidence indicating that the disabilities pre-
existed the Veteran's period of service, and the presumption 
of soundness has not been rebutted. 

Service Connection

With the Veteran presumed to be in sound condition at 
induction, the Board's analysis turns to whether the Veteran 
has a psychiatric disability or hypertension as a result of 
active duty military service.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004) (indicating that, in cases in which 
the presumption of soundness cannot be rebutted, a claim for 
service connection based on aggravation is converted into a 
claim for service connection based on service incurrence).  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2012).  In order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence, 
generally medical, of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease 
initially diagnosed after service, when the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2012); Cosman v. Principi, 3 Vet. App. 503 (1992).  The 
disease entity for which service connection is sought must 
be chronic rather than acute and transitory in nature.  For 
the showing of chronic disease in service, a combination of 
manifestations must exist sufficient to identify the disease 
entity and sufficient observation to establish chronicity at 
the time, as distinguished from merely isolated findings or 
a diagnosis including the word "chronic."  For certain 
chronic diseases set forth in 38 C.F.R. § 3.309(a), a 
continuity of symptomatology is required when the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2012); Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).   Hypertension and psychoses are among the 
chronic diseases set forth in 38 C.F.R. § 3.309(a), and it 
therefore may be established based on a continuity of 
symptomatology.  Furthermore, hypertension and psychoses can 
be presumed service-connected if manifest to a compensable 
degree within one year following separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2012).

Regarding the presence of a current disability, the medical 
records demonstrate that the Veteran has been diagnosed with 
depression and essential hypertension.  Therefore, a current 
disability is shown.

With respect to an in-service disease or injury, the Veteran 
is competent to testify as to his own observable 
symptomatology and in-service experiences.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Veteran has 
alleged, for example at his January 2011 hearing before the 
undersigned, that he suffered from both a psychiatric 
condition and hypertension during service, but the symptoms 
associated with those conditions were suppressed in-service 
because he took medication from a private physician to treat 
the conditions.  

The Board finds that assertion to inconsistent with the 
evidence of record because the Veteran consistently denied, 
on multiple occasions, having ever received treatment for 
either a psychiatric condition or hypertension during 
service.  Because his current statements are inconsistent 
with statement made during service, the Board finds those 
statements not credible.  In the Report of Medical 
Examination performed at service enlistment, the Veteran was 
noted to be psychiatrically normal and no hypertension was 
noted.  In the Veteran's Report of Medical History performed 
at service enlistment, the Veteran denied ever having 
experienced depression or excessive worry or nervous trouble 
of any sort.  The Veteran also denied ever having 
experienced high blood pressure.  In a February 1978 Report 
of Medical Examination, the examiner noted that the Veteran 
was psychiatrically normal, and no hypertension was noted.  
In a February 1978 Report of Medical History, the Veteran 
denied ever having experienced depression or excessive worry 
or nervous trouble of any sort.  In a December 1982 periodic 
examination, the Veteran denied experiencing depression or 
excessive worry, or nervous trouble of any sort.  The 
Veteran denied experiencing high or low blood pressure.  The 
Veteran further indicated that he had never been treated for 
a mental condition.  In a December 1982 Report of Medical 
Examination, the examiner noted that the Veteran was 
psychiatrically normal, and no hypertension was noted.  The 
Veteran's service medical records are otherwise silent for 
any complaint of or treatment for symptoms associated with 
either a psychiatric condition or hypertension.  

In July 2009, Dr. F.B. stated that he treated the Veteran in 
1977 for high blood pressure and depression.  Dr. F.B. noted 
that he closed his medical practice in 1977 and no longer 
had access to the Veteran's medical records.  In May 2010, 
Dr. F.B. stated that he remembered treating the Veteran for 
hypertension and depression in the fall of 1977.  Though the 
Board has considered the assertions of Dr. F.B. that he 
treated the Veteran for the claimed conditions during 
service, it affords Dr. F.B.'s statements little probative 
weight.  The Board finds it to be highly unlikely that the 
Veteran would have consistently denied having received 
treatment for the claimed conditions during service had he 
been receiving medical care for these conditions from Dr. 
F.B.  Furthermore, with no medical records to support the 
recollection of having treated the Veteran some 36 years 
ago, the Board affords the recollection of Dr. F.B. with 
little probative weight.  Accordingly, the Board finds that 
the credible evidence of record does not support a finding 
of an in-service disease or injury, and the Veteran's claims 
fail on this basis alone.  As the Veteran has failed to show 
either a psychiatric condition or hypertension in service or 
within one year following service, the Board finds the 
remaining question of medical nexus to be irrelevant.  
However, the evidence of record also does not include any 
competent evidence showing that any current psychiatric 
disability or hypertension is related to the Veteran's 
service.  Therefore, the claim would fail on that basis 
also.  An examination is not needed because the credible 
evidence does not show any event, disease, or injury during 
service.  38 C.F.R. § 3.159 (2012).

The Board finds that the preponderance of the evidence is 
against the claims for service connection for a psychiatric 
disability and hypertension, and the claims must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for a psychiatric disability is denied.

Service connection for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


